
	
		II
		111th CONGRESS
		2d Session
		S. 3584
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Administrator of the National Oceanic and
		  Atmospheric Administration to institute research into the special circumstances
		  associated with oil spill prevention and response in Arctic waters, including
		  assessment of impacts on Arctic marine mammals and other wildlife, marine
		  debris research and removal, and risk assessment, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Responsible Arctic Energy
			 Development Act of 2010.
		2.FindingsCongress finds that—
			(1)Alaska is the
			 only Arctic State in the United States;
			(2)Alaska
			 contributes 17 percent of the oil production of the United States, and the
			 Arctic region of the State of Alaska is believed to hold considerable reserves
			 of oil and natural gas needed for the future energy security of the United
			 States;
			(3)the marine
			 mammals and other fish and wildlife resources of the Arctic are—
				(A)critical to meet
			 the subsistence needs of indigenous residents of Alaska;
				(B)a source of
			 significant nonconsumptive use and nonuse value to the United States;
			 and
				(C)vulnerable to the
			 impacts of oil and gas exploration and production;
				(4)the Arctic and
			 the natural resources of the Arctic are particularly vulnerable to the impacts
			 of oil spills due to the uniqueness of and limited access to the region,
			 including—
				(A)remote location
			 that makes oil spill emergency response capabilities slower and more
			 difficult;
				(B)cold temperatures
			 and ice cover that slow the natural degradation and dissipation of spilled oil;
			 and
				(C)increased
			 susceptibility of Arctic wildlife that are highly dependent on insulation,
			 which would be greatly decreased by oil cover;
				(5)Alaska lacks the
			 essential geospatial framework for safe navigation, accident prevention, and
			 oil spill response capabilities that are available to the rest of the United
			 States;
			(6)existing Federal
			 research and science advisory programs focused on the environmental and
			 socioeconomic impacts of oil and gas development in the Arctic would benefit
			 from—
				(A)a more cohesive,
			 coordinated, and integrated approach; and
				(B)better
			 coordination with State, local, and private-sector Arctic research programs;
			 and
				(7)oil spill from
			 the mobile offshore drilling unit Deepwater Horizon in the Gulf of Mexico has
			 highlighted the need for stronger oil spill prevention and response research
			 and planning for future development on the outer Continental Shelf of the
			 United States.
			3.Research and
			 action to conduct oil spill prevention
			(a)In
			 generalThe Secretary of Commerce, acting through the
			 Administrator of the National Oceanic and Atmospheric Administration and in
			 collaboration with the heads of other agencies or departments of the United
			 States with appropriate Arctic science expertise, shall direct research and
			 take action to improve the ability of the United States to conduct oil spill
			 prevention, response, and recovery in Arctic waters.
			(b)InclusionsResearch
			 and action under this section shall include the prioritization of
			 resources—
				(1)to
			 address—
					(A)ecological
			 baselines and environmental sensitivity indexes;
					(B)identification of
			 ecological important areas, critical habitats, and migratory behaviors;
					(C)the development
			 of oil spill trajectory models in Arctic marine conditions;
					(D)the collection of
			 observational data essential for response strategies in the event of an oil
			 spill during both open water and ice-covered seasons, including data relating
			 to oil spill trajectory models that include data on—
						(i)currents;
						(ii)winds;
						(iii)weather;
						(iv)waves;
			 and
						(v)ice
			 forecasting;
						(E)the development
			 of a robust operational monitoring program during the open water and
			 ice-covered seasons;
					(F)improvements in
			 technologies and understanding of cold water oil recovery and restoration;
			 and
					(G)the integration
			 of local and traditional knowledge into oil recovery research studies;
			 and
					(2)to establish a
			 robust geospatial framework for safe navigation and oil spill response through
			 increased—
					(A)hydrographic and
			 bathymetric surveying, mapping, and navigational charting;
					(B)geodetic
			 positioning; and
					(C)monitoring of
			 tides, sea levels, and currents in the Arctic.
					4.Arctic oil and
			 gas development
			(a)In
			 generalTitle VI of the Oil Pollution Act of 1990 is amended by
			 inserting after section 6002 (33 U.S.C. 2752) the following:
				
					6003.Arctic oil
				and gas developmentThe
				Administrator of the National Oceanic and Atmospheric Administration and the
				Commandant of the Coast Guard, in consultation with the Secretary of the
				Department of Interior when applicable, shall use amounts made available under
				the Responsible Arctic Energy Development Act
				of 2010 to carry out research and related activities in advance
				of energy exploration and production and related activities in the Arctic,
				including—
						(1)research into oil
				spill prevention and response in varying Arctic ice conditions (including pack
				ice, broken ice, and landfast ice);
						(2)establishment of
				oil spill response capabilities in the Arctic, including oiled wildlife
				response capabilities;
						(3)research into the
				effectiveness of oil spill response strategies, such as—
							(A)the use and
				application of dispersants (including research on toxicity of dispersants) in
				Arctic conditions;
							(B)the impacts of
				dispersed oil in the water column and benthic habitats and sediments;
							(C)the black carbon
				impacts of in-situ burning;
							(D)the effects of
				mechanical oil removal methods on benthic habitats;
							(E)the impacts of
				spill response strategies on the Arctic food web;
							(F)identification of
				options for restoration of natural resources in the event of an Arctic oil
				spill, including development of oiled wildlife response strategies for large
				mammals;
							(G)scientific
				assessment of and research into effects of oil on biota that depend on ice
				habitats;
							(H)the locating and
				tracking of oil on the surface and in the water column, under Arctic
				conditions, using acoustic and remote sensing technology; and
							(I)the weathering
				and persistence of spilled oil in the Arctic environment;
							(4)a comprehensive
				scientific gap analysis to determine future research and ocean observation
				needs for the safe and responsible development of Arctic energy;
						(5)scientific
				assessment of and research into Arctic species, such as whales, ice seals,
				walrus, polar bears, and fishery resources, including the economic and social
				importance of those resources and the documentation of local and traditional
				knowledge about those species;
						(6)monitoring and
				research authorized under existing Alaska Native organization marine mammal
				comanagement agreements;
						(7)Environmental
				Sensitivity Index or digital database mapping of the Arctic coast and Bering
				Strait regions;
						(8)research into
				Arctic ocean current and wind trajectories, changing ice pack conditions, and
				ongoing monitoring and observing of ocean conditions;
						(9)marine debris
				research and removal projects and activities; and
						(10)adherence to
				data management standards established by the Integrated Ocean Observing System
				for ocean data
				variables.
						.
			(b)Conforming
			 amendmentThe table of contents of the Oil Pollution Act of 1990
			 (33 U.S.C. prec. 2701) is amended by striking the item relating to section 6003
			 and inserting the following:
				
					
						Sec. 6003. Arctic oil and gas
				development.
					
					.
			5.Arctic maritime
			 readiness and oil spill prevention
			(a)In
			 generalThe Commandant of the
			 Coast Guard shall assess and take action to reduce the risk and improve the
			 capability of the United States to respond to a maritime disaster in the United
			 States Beaufort and Chukchi Seas.
			(b)Matters To be
			 addressedThe assessment and
			 actions referred to in subsection (a) shall include the prioritization of
			 resources to address—
				(1)oil spill
			 prevention and response capabilities and infrastructure;
				(2)the coordination
			 of contingency plans and agreements with other agencies and departments of the
			 United States, industry, and foreign governments to respond to an Arctic oil
			 spill;
				(3)the expansion of
			 search and rescue capabilities, infrastructure, and logistics, including
			 improvements of the Search and Rescue Optimal Planning System;
				(4)the provisional
			 designation of places of refuge;
				(5)the evaluation
			 and enhancement of navigational infrastructure;
				(6)the evaluation
			 and enhancement of vessel monitoring, tracking, and automated identification
			 systems and navigational aids and communications infrastructure for safe
			 navigation and marine accident prevention in the Arctic;
				(7)shipping traffic
			 risk assessments for the Bering Strait and the Chukchi and Beaufort Seas;
			 and
				(8)the integration
			 of local and traditional knowledge and concerns into prevention and response
			 strategies.
				6.Federal oil
			 pollution research and development program
			(a)Interagency
			 coordinating committee on oil pollution researchSection 7001 of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended—
				(1)in subsection
			 (a), by adding at the end the following:
					
						(5)Vice
				Chairmen
							(A)In
				generalThere shall be 2 Vice Chairmen of the Interagency
				Committee, of whom—
								(i)the Administrator
				of the National Oceanic and Atmospheric Administration shall serve as the Vice
				Chairman for Marine Science Research; and
								(ii)the
				Administrator of the Environmental Protection Agency shall serve as the Vice
				Chairman for Environmental Science Research.
								(B)DutiesEach
				Vice Chairman shall coordinate Federal oil pollution research carried out by
				the agency overseen by the Vice Chairman.
							(6)FunctionsThe
				Interagency Committee shall—
							(A)coordinate
				Federal oil pollution research, technology development, and demonstration among
				the Federal agencies;
							(B)complete a
				research assessment on the status of Federal oil pollution prevention and
				response capabilities;
							(C)develop a Federal
				oil pollution research and technology plan, pursuant to subsection (b);
				and
							(D)with regard to
				Arctic waters—
								(i)prioritize
				resources to address—
									(I)ecological
				baselines and Environmental Sensitivity Indexes;
									(II)identification
				of ecologically important areas, critical habitats, and migratory
				behaviors;
									(III)improvements in
				oil technologies for collecting observational data essential for safe
				navigation and response strategies in the event of an oil spill in both open
				water and ice-covered seasons, including data relating to—
										(aa)currents;
										(bb)winds;
										(cc)weather;
										(dd)waves;
										(ee)oil spill
				monitoring; and
										(ff)ice
				forecasting;
										(IV)development of a
				robust operational monitoring program during the open water and ice-covered
				seasons;
									(V)improvements in
				technologies and understanding of cold water oil recovery and restoration;
				and
									(VI)the integration
				of local and traditional knowledge into oil recovery research studies;
				and
									(ii)conduct
				hydrographic and bathymetric surveys and improve navigational charting of
				Arctic waters.
								;
				and
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking Within 180 days after the date of enactment of this
			 Act and inserting Not later than January 1, 2010, and biennially
			 thereafter; and
					(B)in paragraph (2),
			 by striking Department of Transportation and inserting
			 Department of Homeland Security.
					7.Risk
			 assessment
			(a)Requirement for
			 risk assessment
				(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Interagency Coordinating Committee on Oil Pollution Research
			 shall request the National Research Council to conduct a risk
			 assessment—
					(A)to identify and
			 evaluate spill prevention and response standards in effect as of that date;
			 and
					(B)to develop
			 recommendations that will enhance safety and lessen the potential adverse
			 environmental impacts of industrial activities in Arctic waters.
					(2)InclusionsThe
			 assessment under subsection (a) shall include the recommendations of the
			 National Research Council to identify a comprehensive suite of measures, based
			 on the best available technology, designed to prevent and respond to oil spills
			 in the Arctic.
				(b)Submission to
			 committee, CongressThe National Research Council shall
			 concurrently submit the risk assessment described in subsection (a) to—
				(1)the Interagency
			 Coordinating Committee on Oil Pollution Research;
				(2)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
				(3)the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				8.Exemption of oil
			 pollution research and development projects from environmental impact statement
			 requirement
			(a)In
			 generalNotwithstanding any other provision of law, testing of
			 oil spill prevention, response, or mitigation technology for use in Arctic
			 waters shall not constitute a major Federal action for the purposes of section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), on the condition that the Secretary of Homeland Security, the
			 Administrator of the Environmental Protection Agency, and the Secretary of
			 Commerce unanimously find that—
				(1)the testing is
			 necessary to advance that technology;
				(2)no reasonable
			 alternative to the testing is available; and
				(3)the testing does
			 not represent a serious threat to the environment.
				(b)Judicial
			 reviewAny action of Federal officers pursuant to this section,
			 or any action relating to such an action, shall not be subject to judicial
			 review.
			9.Procurement of
			 response materials
			(a)In
			 generalThe procurement of an
			 item for the purpose of oil pollution prevention, mitigation, response, or
			 cleanup, or for the research, testing, or development of such capacity, shall
			 be considered, regardless of the origin of the item, to be consistent with the
			 public interest.
			(b)Inapplicability
			 of certain provisionsAny
			 provision of law that would otherwise prohibit or restrict the procurement of,
			 or the expenditure of funds for the procurement of, an item under subsection
			 (a) shall not apply to the procurement of the item.
			10.Waiver of
			 restrictions on water testing of oil spill response capabilitiesNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency, in consultation with
			 the Administrator of the National Oceanic and Atmospheric Administration, the
			 Secretary of the Interior, and other appropriate Federal, State, and local
			 authorities, may waive any restriction under this Act, an amendment made by
			 this Act, or any other provision of law that prevents or restricts the testing,
			 in the navigable waters or in any other area under the jurisdiction of the
			 United States, of oil spill response capabilities of the United States.
		11.Funding for
			 rescue, rehabilitation, and recovery of marine speciesSection 5006 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2736) is amended by adding at the end the following:
			
				(e)Rescue,
				rehabilitation, and recovery of marine speciesAmounts in the
				Fund shall be available to the Administrator of the National Oceanic and
				Atmospheric Administration, without further appropriation or fiscal year
				limitation, to sustain nationwide rescue, rehabilitation, and recovery
				capabilities for marine mammals, marine birds, and sea turtles injured by oil
				pollution, in an amount not to exceed $20,000,000
				annually.
				.
		12.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act and the amendments made by
			 this Act such sums as are necessary.
		
